
	

113 HR 2881 IH: SERVE Act
U.S. House of Representatives
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2881
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2013
			Mr. Butterfield (for
			 himself, Mr. Price of North Carolina,
			 Ms. Lee of California,
			 Mrs. Beatty,
			 Ms. Kelly of Illinois,
			 Ms. Jackson Lee,
			 Mr. McIntyre,
			 Mr. Bishop of Georgia,
			 Mr. Jeffries,
			 Mr. Payne,
			 Ms. Bass, Mr. Carson of Indiana,
			 Ms. Clarke,
			 Mr. Richmond,
			 Mr. Lewis,
			 Ms. Kaptur,
			 Mr. Cleaver,
			 Mr. Scott of Virginia,
			 Ms. Brown of Florida, and
			 Ms. Eddie Bernice Johnson of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to increase the
		  amount of loan forgiveness available to highly qualified teachers employed in
		  low-income schools who teach in the same school district for five consecutive
		  years.
	
	
		1.Short titleThis Act may be cited as the Support
			 Educators and Reinvest in Valuable Education Act or SERVE
			 Act.
		2.Additional loan
			 forgiveness for highly qualified teachers employed in a low-income school in
			 the same local educational agency for 5 consecutive years
			(a)Federal Family
			 Education Loan ProgramSection 428J(c) of the Higher Education Act
			 of 1965 (20 U.S.C. 1078–10(c)) is amended by adding at the end the following
			 new paragraph:
				
					(4)Additional
				amounts for teachers employed by the same local educational agency for 5
				consecutive complete school years
						(A)AmountsNotwithstanding
				the amount specified in paragraph (1), the aggregate amount that the Secretary
				shall repay under this section shall be not more than $17,500 in the case of an
				elementary or secondary school teacher—
							(i)who meets the
				requirements of subsection (b); and
							(ii)who has been employed as a full-time
				teacher for 5 consecutive complete school years at the same local educational
				agency.
							(B)Inclusion of
				PLUS loansA loan made under section 428B (other than an excepted
				PLUS loan) shall be considered a qualified loan amount for purposes of this
				paragraph.
						(C)Treatment of
				consolidation loansNotwithstanding paragraph (2), a loan amount
				for a loan made under section 428C may be a qualified loan amount for the
				purposes of this paragraph only to the extent that such loan amount was used to
				repay a Federal Direct Stafford Loan, a Federal Direct Unsubsidized Stafford
				Loan, a Federal Direct PLUS Loan (other than an excepted PLUS loan), or a loan
				made under section 428, 428B (other than an excepted PLUS loan), or 428H for a
				borrower who meets the requirements of subparagraph (A), as determined in
				accordance with regulations prescribed by the Secretary.
						(D)Excepted PLUS
				loanIn this paragraph, the term excepted PLUS loan
				has the meaning given the term in section
				493C(a).
						.
			(b)William D. Ford
			 Federal Direct Loan ProgramSection 460(c) of the Higher
			 Education Act of 1965 (20 U.S.C. 1087j(c)) is amended by adding at the end the
			 following new paragraph:
				
					(4)Additional
				amounts for teachers employed by the same local educational agency for 5
				consecutive complete school years
						(A)AmountsNotwithstanding
				the amount specified in paragraph (1), the aggregate amount that the Secretary
				shall cancel under this section shall be not more than $17,500 in the case of
				an elementary or secondary school teacher—
							(i)who meets the
				requirements of subsection (b); and
							(ii)who has been employed as a full-time
				teacher for 5 consecutive complete school years at the same local educational
				agency.
							(B)Inclusion of
				PLUS loansA Federal Direct PLUS Loan (other than an excepted
				PLUS loan) shall be considered a qualified loan amount for purposes of this
				paragraph.
						(C)Treatment of
				consolidation loansNotwithstanding paragraph (2), a loan amount
				for a Federal Direct Consolidation Loan may be a qualified loan amount for the
				purposes of this paragraph only to the extent that such loan amount was used to
				repay a Federal Direct Stafford Loan, a Federal Direct Unsubsidized Stafford
				Loan, a Federal Direct PLUS Loan (other than an excepted PLUS loan), or a loan
				made under section 428, 428B (other than an excepted PLUS loan), or 428H for a
				borrower who meets the requirements of subparagraph (A), as determined in
				accordance with regulations prescribed by the Secretary.
						(D)Excepted PLUS
				loanIn this paragraph, the term excepted PLUS loan
				has the meaning given the term in section
				493C(a).
						.
			
